Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action has been FINAL.
Status of the Claims
The status of the claims is as follows:
	Claims 9, 11 and 23-24, filed 25 February 2022 are pending
	Claims 23 and 24 have been amended.
	Claims 9, 11 and 23-24 have been hereby examined.
	
Withdrawn Objections/Rejections
The objection to claim 23 for informalities has been withdrawn in light of the amendments dated 23 September 2022. 
The rejection of claim 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter has been withdrawn in light of the amendments dated 23 September 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 11 and 23-24 remain rejected under 35 U.S.C. 103 as being unpatentable over Diehn et al (US 8,574,434; 5 Nov 2013), Yau et al (2013. Less is more: strategies to remove marker genes from transgenic plants. Biotechnology; 13-36), Srivastava et al (2017. Dual-targeting by CRISPR/Cas9 for precise excision of transgenes from rice genome. Plant Cell Tiss Organ Cult; 129: 153-160) and Malzahn et al (2019.BMC Biology 17:9; p. 1-14). The rejection is repeated for the reasons of record as set forth in the Office action Mailed 23 June 2022, as applied to claims 9, 11 and 23-24.  Applicant’s arguments filed 23 September 2022 have been fully considered but they are not persuasive. 

The claims are drawn to a DNA molecule comprising SEQ ID NO: 34, biological samples containing SEQ ID NO: 34 wherein the biological sample comprises non-intact plant tissue. Claims are also drawn to wherein the non-intact plant tissue is milled seed, shopped plant tissue, or lyophilized tissue. 

Diehn et al teach SEQ ID NO: 6, a 16752 bp sequence encoding the complete sequence of the insert and flanking regions of event DP-004114-3. Diehn et al teach that the 4114 maize was produced by Agrobacterium-mediated transformation with plasmid PHP27118 and contains the cry1F, cry34Ab1, cry35Ab1 and pat gene cassettes, which confer resistance to certain lepidopteran and coleopteran pests [col. 23, lines 30-34]. Diehn et al describe in Table 1, the genetic elements in the T-DNA region of plasmid PHP27118. Diehn et al teach the fourth gene cassette contains a version of the phosphinothricin acetyl transferase gene from Streptomyces viridochromogenes (pat) that has been optimized for expression in maize and that the pat gene expresses the pat gene expresses the phosphiothricin acetyl transferase enzyme (PAT) that confers tolerance to phosphinothricin [col. 3; lines 27-40]. Diehn et al teach that transformed embryos were transferred to selective medium that was stimulatory to maize somatic embryogenesis and contained bialaphos for selection of cells expressing the pat transgene [col. 25; lines 54-67]. According to instant FIG. 1 of the DP-4114, the Pin II Terminator, CaMV35S promoter, PAT, CaMV35S Terminator lie between 12,000-14,000 bp region. The alignment below shows a clear deletion of the PAT cassette with the deletions between the polylinker and the CaMV35S terminator (between 12733-14371 bp of the full DP-4114 event of Diehn et al’s SEQ ID NO:6).

Query  12365  AGAAGTACTACTTCTGAGTCATGAGTCATGAGTCAGTTAACCTAGACTTGTCCATCTTCT  12424
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1      AGAAGTACTACTTCTGAGTCATGAGTCATGAGTCAGTTAACCTAGACTTGTCCATCTTCT  60

Query  12425  GGATTGGCCAACTTAATTAATGTATGAAATAAAAGGATGCACACATAGTGACATGCTAAT  12484
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  61     GGATTGGCCAACTTAATTAATGTATGAAATAAAAGGATGCACACATAGTGACATGCTAAT  120

Query  12485  CACTATAATGTGGGCATCAAAGTTGTGTGTTATGTGTAATTACTAGTTATCTGAATAAAA  12544
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  121    CACTATAATGTGGGCATCAAAGTTGTGTGTTATGTGTAATTACTAGTTATCTGAATAAAA  180

Query  12545  GAGAAAGAGATCATCCATATTTCTTATCCTAAATGAATGTCACGTGTCTTTATAATTCTT  12604
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  181    GAGAAAGAGATCATCCATATTTCTTATCCTAAATGAATGTCACGTGTCTTTATAATTCTT  240

Query  12605  TGATGAACCAGATGCATTTCATTAACCAAATCCATATACATATAAATATTAATCATATAT  12664
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  241    TGATGAACCAGATGCATTTCATTAACCAAATCCATATACATATAAATATTAATCATATAT  300

Query  12665  AATTAATATCAATTGGGTTAGCAAAACAAATCTAGTCTAGGTGTGTTTTGCGAATTATCG  12724
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  301    AATTAATATCAATTGGGTTAGCAAAACAAATCTAGTCTAGGTGTGTTTTGCGAATTATCG  360

Query  12725  ATGGGCCCC  12733
              |||||||||
Sbjct  361    ATGGGCCCC  369


Query  14371  TAAGAACTTCGATCCGAAATATCGTTTCAAAACTAGAAAACAGCGCGGCTTTGGCTAAGC  14430
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  370    TAAGAACTTCGATCCGAAATATCGTTTCAAAACTAGAAAACAGCGCGGCTTTGGCTAAGC  429

Query  14431  CGCGCACTATATAGGATTTTGGGCACCTTTTGATGGAACGTGAAAGCGTACTGCGCACTA  14490
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  430    CGCGCACTATATAGGATTTTGGGCACCTTTTGATGGAACGTGAAAGCGTACTGCGCACTA  489

Query  14491  GTTATTTAGGTTGAACCTTGGATATACGGTTCTCACTGCGCCAATGCAAGGCTTGAAACT  14550
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  490    GTTATTTAGGTTGAACCTTGGATATACGGTTCTCACTGCGCCAATGCAAGGCTTGAAACT  549

Query  14551  TGGTTAGTAATACGTACTCCCTCCGTTTCTTTTTATTTGTCGCTGGATAGTGCAATTTTG  14610
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  550    TGGTTAGTAATACGTACTCCCTCCGTTTCTTTTTATTTGTCGCTGGATAGTGCAATTTTG  609

Query  14611  CACTATCGAGCGACAAATAAAAAGAAACGGAGGGAGTATATGATTGTCAGATGTAGATAT  14670
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  610    CACTATCGAGCGACAAATAAAAAGAAACGGAGGGAGTATATGATTGTCAGATGTAGATAT  669

Query  14671  GTTTATTTATATATCACATACAGATATATAAAA  14703
              |||||||||||||||||||||||||||||||||
Sbjct  670    GTTTATTTATATATCACATACAGATATATAAAA  702


	Diehn et al do not specifically teach SEQ ID NO: 34, a biological sample containing SEQ ID NO: 34 or a biological sample comprising SEQ ID NO: 34.

	Yau teach that although transgenic crop adoption has been increasing, the fact that a selectable marker gene (SMGs) remains in the genomes of GM plants has raised concerns from both regulatory agencies and the public in certain countries [para. bridging pages 1 and 2].  These concerns include the potential impact on transgenic crops for both food safety and the environment [para. bridging pages 1 and 2].  Yau teach that a second concern is gene flow from GM crop to another crop or wild relative, and especially the introgression of SMGs where they might either increase fitness and persistence or render a population at risk; i.e., the worst case scenario, extinction [pg. 2, para. 2].   Yua teach that although, so far, research results have not shown evidence that food from transgenic crops has negative impacts on human or animal health, and although transgene-flow can be reduced by careful field designs, much uncertainty still exists [pg. 2, para.3 ], Some concern and uncertainty might be assuaged by the removal of SMGs once they are no longer needed and the production of SMG-free transgenic crops is becoming an extremely attractive alternative and could be a positive factor to contribute to the public acceptance of transgenic crops [pg. 2, para. 3]. Yau further teach other benefits of removing the SMGs include the ability to recycle SMGs for reuse in subsequence plant transformation projects and the removal of metabolic burden from the unwanted SMG expression on plants. Yau teach that there are three basic approaches in producing SMG-free transgenic plants including integration of an SMG and gene of interest on the same locus, but molecular tools are used for SMG removal. 

	Srivastava et al teach a method of using CRISPR/Cas9 to excise a DNA sequence of interest from the rice genome (see entire document). Srivastava et al teach that the presence of selection marker gene (SMG), used in the plant transformation process, is pointless after the transgenic clones have been recovered and that the stable presence of SMGs in the transgenic line poses a barrier in its retransformation for introducing new genes [pg. 153, rt col., para. 1]. Srivastava et al found that CRISPR/Cas9 was found to be effective in excision of 1.6-kb transgene fragment in rice, and therefore could be used for driving SMG excisions from transgenic plants [pg. 154, rt col., para. 1]. Srivastava et al test the efficiency of Cas9:gRNA in excising SMGs in the rice transgenic line B1 that contains a single-copy of GUS gene driven by maize ubiquitin-1 promoter and terminated by nopaline synthase 3’ sequence [pg. 156, lf col. para. 2; Fig. 1]. Srivastava et al found that the ability of Cas9:gRNA to virtually target any transgene locus allows flexibility in vector design and is more efficient, consistent, and capable of multiplexing [page 158, lf col. para. 3]. Numerous reports of gene editing in plants by Cas9:gRNA have been published that describe its application in single or multiplex targeting [pg. 158, para. bridging rt. and lf. col.]. Srivastava et al further teach that dual-targeting by Cas9”gRNA is an effective approach in excising marker gene from rice genome and creating a precise marker-free locus [page 158, rt. col., para. 3]. 
	Maizahn et al teach that Cas12a (also known as Cpf1) serves a similar function as Cas9 but has some advantages including a TTTV PAM sequence which will work more readily in AT rich regions of the genome (p.2).  Malzahn et al demonstrate that the Cas12a enzyme is effective at making modification in the maize genome (pg. 7, 9-10).

	Gene editing and marker removal using CRISPER technology is well known and commonly practiced  in the agricultural industry, as is removal of a selectable marker gene as both Yau and Srivastava et al teach that it is desirable to have SMG-free transgenic plants. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to remove the PAT cassette (a selectable marker gene) from the DP 4114 (DP-004114-3) event as taught by Diehn et al using the CRISPR/Cas9 technology and CAS12a nuclease technology as taught by Srivastava et al and Malzahn et al, respectively. One would have been motivated to do so because Yau et al teach that SMGs that remain in the genomes of GM plants raise concerns from both regulatory agencies and the public.  One would have had reasonable expectations of success given that removal of SMGs using CRISPER/Cas9 and maize efficient CAS12A is routine in the art, as taught by Srivastava et al and Maizahn et al. 

Response to Applicant’s Arguments dated 23 September 2022
Applicants present Exhibit A that shows the DNA molecule of SEQ ID NO: 35 comprises a deletion of the entire PAT expression cassette comprising the CaMV35S promoter, PAT coding region and CaMV Promoter as well as the polylinker, Ti plasmid region, 3’ junction sequence, and an additional 13 base pairs of flanking non-transgenic maize genomic DNA of the DP4114 locus. Applicants urge that Diehn et al fail to disclose SEQ ID NO: 34, fail to disclose derivative of the DP4114 maize plant event where PAT expression cassette comprising the CaMV35S promoter-PAT gene-CaMV35S terminator is deleted, and fail to disclose derivative of the DP4114 maize plat event where the entire PAT Expression cassette as well as the DP4114 3’ flanking and 3’ junction region are deleted.  Applicants further urge that that the teachings of Diehn et al state that it would be desirable to have a simple and discriminative method for the identification of event DP-004114-3 such as using a DNA probe molecule that consists of sequences that are unique to the event.  Applicants urge that since maize plants comprising the SEQ ID NO: 34 deletion lack the SEQ ID NO: 28 DP4114 3’ junction sequence of Diehn et al and would not be detectable by way of a DNA probe molecule directed to SEQ ID NO: 28, there is nothing in Diehn et al that would motivate one of ordinary skill in the art to modify Yua et al, Srivistava et al, and/or Malzahn et al to delete the DP4114 PAT expression cassettes as well as the DP4114 3’ flanking and 3’ junction regions as set forth in SEQ ID NO: 34. [response pages 5-6].
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Firstly, Diehn et al was cited as teaching the 16752 bp sequence encoding the complete sequence of the insert and flanking regions of maize event DP-004114-3.  Given the teachings of Diehn et al, it was known in the art the sequence of the DP-004114-3 maize event and that this event included the the phosphinothricin acetyl transferase gene from Streptomyces viridochromogenes (PAT) that has been optimized for expression in maize [col. 3; lines 27-40]. Diehn et al was not cited for providing motivation to remove or located the PAT gene.

Applicants urge that Yau et al describe removal of selectable marker genes (SMG) from transgenes integrated in plant genomes but fail to disclose or suggest removal of elements such as Ti plasmid region, 3’junction sequence, and additional flanking non-transgenic plant genomic DNA as is the case for SEQ ID NO: 34. Applicants further urge that Srivistava et al describe removal of a GUS marker gene from a transgene integration site with CRISPR/CAS9 system that deletes the GUS marker gene but fails to disclose or suggest removal of elements such as a Ti plasmid region, 3’ junction sequence, and additional flanking non-transgenic plant genomic DNA as is the case for SEQ ID NO: 34. Applicants urge that Malzahn et al merely teach that Cas12a enzymes can be used to make genome modification in maize and is silent as to removal of SMG let alone the Ti plasmid “RB” and “LB” regions as well as the flanking plant genomic DNA. [response page 5-6].
These arguments have been carefully considered but are not deemed persuasive.  Both Yau et al and Sirivistava et al were cited to show that removal of SMG were well known in the art and commonly practiced. Srivistava et al was cited to show that the use of CRISPR/CAS9 system was commonly practiced to remove SMGs and Malzahn et al was cited to show that the Cas12a enzymes and system was commonly used in the art. Yau et al teach that a selectable marker gene (SMGs) remains in the genomes of GM plants and has raised concerns from both regulatory agencies and the public.  Yau et al states that the concerns include the potential impact on transgenic crops from both food safety and the environment and that gene flower from GM crops especially the introgression of SMGs where they might either increase fitness or render a population extinct. Yau et al state that the regulatory concerns seem to focus on horizontal gene transfer of bacterially-derived SMGs from transgenic plants to bacteria as well (see conclusion). Given the teachings of Yau et al one would have understood that complete removal of the SMG and all parts of the vector, cassette and bacterial DNA would be desirable to deter delirious effects on plant and bacterial populations. The teachings of Yau et al would motivate one of ordinary skill in the art to remove all extraneous DNA that is not native to the plant so as to remove the threat of direct and horizonal gene transfer. 
In the absence of unexpected results, the 13 base pairs of flanking non-transgenic maize genomic DNA that were deleted is merely a design choice. 
Furthermore, in the absence of unexpected results, the combined teachings of Diehn et al, Yau et al, Srivastava et al and Malzahn et al make obvious the invention encompassed by the claims. 

Conclusion
Claims 9, 11 and 23-24 remain rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298. The examiner can normally be reached 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAREN M REDDEN/Primary Examiner, Art Unit 1661